IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,425




EX PARTE CHARLES EMANUAL JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2009-1633-EWHC1 IN THE 367TH JUDICIAL DISTRICT COURT
FROM DENTON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of guilt to
driving while intoxicated, and was sentenced to twenty-five years’ imprisonment. 
            Applicant contends that he was denied the opportunity to appeal his conviction because
appellate counsel was not notified of his appointment until after the deadline for filing a notice of
appeal had passed.
            The trial court has determined that appellate counsel was not notified of his appointment until
after the deadline for filing a notice of appeal.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. F-2009-1633-E
from the 367th Judicial District Court of Denton County.  Applicant is ordered returned to that time
at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: September 29, 2010
Do Not Publish